Citation Nr: 1719628	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for vertigo/Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to August 1967.  He served in Vietnam, and his awards and decorations included the Bronze Star, National Defense Service Medal, Vietnam Campaign Medal, and the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2015, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

Vertigo/Meniere's disease did not manifest in service and is not attributable to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for vertigo/Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in December 2010, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326(a)(2016).  In this case, the service treatment records have been of record since at least the December 2010 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.

VA afforded the Veteran a VA examinations in June 2015 with respect to his vertigo/Meniere's disease.  Additionally, there is a July 2015 VA opinion of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA June 2015 examination and July 2015 opinion are adequate to decide the case because, as shown below, they are based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions that his vertigo/Meniere's disease is related to service, and the examiners described the Veteran's vertigo/Meniere's disease in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The Board also finds that the RO has substantially complied with the Board's February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and governing entitlement to VA benefits, the Board concludes that service connection is not warranted for the Veteran's vertigo/Meniere's disease.

The Veteran's June 1964 enlistment and July 1967 separation examinations are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of vertigo, Meniere's disease or dizziness.  While the Board notes that the Veteran was treated for an earache and an abscess in his ear canal in October 1966, he expressly denied having or having had dizziness or fainting spells on his report of medical history at the time of his separation from service.      

The Veteran first complained of vertigo in February 2010.  A VA physician diagnosed the Veteran with Meniere's disease and referred the Veteran to an ENT/Audiologist for additional consultation.

In March 2010, the Veteran reported having dizzy spells for the past month when he laid down or stood up.  The spells reportedly lasted approximately 15 seconds.  At that time, the Veteran did not have pain or pressure in his ears or a history of medical treatment for his ears.  See March 2010 Audiology Consult.

The following month, the Veteran reported left ear ringing and positional vertigo.  See April 2010 Emergency Department Triage Note. The Veteran continued to complain of dizziness through June 2010.  See June 2010 Otolaryngology Consult.

However, in June 2015, a VA physician found no evidence of Meniere's disease and that the Veteran's dizziness fit a pattern that was not commonly seen in Meniere's disease.  Additionally, the Veteran reported that he has never had poor hearing in either ear, has never had ear fullness, and did not presently have and had not had vertigo/dizziness for at least 30 years.  He stated that he experienced dizziness over 30 years ago when he had been drinking or when he laid down to go to sleep.   Since that time, he reported that the episodes were less frequent, and that he was not bothered by the episodes now.  When he had dizzy episodes, the Veteran reported that it created a feeling as though he was going to pass out.  He also added that he occasionally experienced slight unsteadiness when rising too quickly from a seated to standing position.  The VA staff audiologist determined that the Veteran's test results were negative for central indicators and Benign Paroxysmal Positional Vertigo and were positive for a weakness in the Veteran's right ear.  See June 2015 Otolaryngology Clinic Physician Note and Audiology Consult.

A July 2015 physician's opinion found that the Veteran's vertigo and/or Meniere's disease was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner concluded that the Veteran did not have Meniere's disease or a diagnosis of Meniere's disease.  He added that the Veteran did not have clinical evidence of peripheral vestibular pathology.  He stated that there was no evidence that the Veteran's dizziness was in anyway related to his tour of duty.  The Veteran did have tinnitus that was likely caused by his sensorineural hearing loss which was due to acoustic trauma and noise exposure, but not related to his military service per the June 2015 audiologist opinion.  The examiner stated that the Veteran had a peripheral vestibular weakness on vestibular testing; however, the he had no symptoms consistent with vestibular disease.  He stated that the Veteran did not have vertigo, and the lightheadedness that the Veteran experienced was most associated with postural changes and, therefore, far more consistent with orthostatic hypotension.  

As indicated, the record reflects that the Veteran had been diagnosed with Meniere's disease in February 2010.  However, the Veteran was referred to a specialist for additional consultation and in June 2015, a VA audiologist as well as a VA physician did not find that the Veteran's symptoms of dizziness fit a pattern for Meniere's disease or vertigo.  In addition, the July 2015 VA examiner stated that there was no evidence that the Veteran's dizziness was in anyway related to his tour of duty.  He opined that the Veteran's vertigo and/or Meniere's disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

Moreover, there is no competent evidence of record otherwise linking the Veteran's dizziness to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim and there is no contrary medical opinion of record.  The Board finds that the June and July 2015 VA examinations and opinions are significantly probative here, as the examiners reviewed the evidence of record, including the Veteran's lay statements, and relied on their own training, knowledge, and expertise as a medical professional in rendering his opinion.  

To the extent that the Veteran and his representative assert that the Veteran's vertigo and/or Meniere's disease is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, neither the Veteran nor his representative is competent to provide an opinion as to whether the Veteran currently meets the diagnostic criteria for vertigo/Meniere's disease or whether such disability is related to his service, as this particular inquiry is within the province of trained medical professionals; it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case  fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Board finds that the Veteran's lack of a report of symptoms of dizziness or fainting spells on his report of medical history at the time of his separation from service, in conjunction with the June and July 2015 examinations and opinions, weighs against a finding of continuity of symptomatology since service.  But see, Walker, 708 F.3d at 1336 (holding that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b)).  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for entitlement to service connection for vertigo/Meniere's disease is denied.


ORDER

Service connection for vertigo/Meniere's disease is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


